Exhibit 10.1

Amended Schedule to the Forms of

Indemnification Agreement

Sunoco, Inc. has entered into Indemnification Agreements with the directors,
executive officers, trustees, fiduciaries, employees or agents named below:

 

Employee

  

Date of Agreement

  

Michael J. Colavita

   September 2, 2004   

John F. Carroll

   March 4, 2004   

Terence P. Delaney

   March 4, 2004   

Lynn L. Elsenhans

   August 8, 2008   

Bruce G. Fischer

   March 4, 2004   

Peter J. Gvazdauskas

   February 4, 2009   

Michael J. Hennigan

   February 2, 2006   

Vincent J. Kelley

   February 2, 2006   

Joseph P. Krott

   March 4, 2004   

Michael S. Kuritzkes

   March 4, 2004   

Michael J. McGoldrick

   March 4, 2004   

Ann C. Mulé

   March 4, 2004   

Marie A. Natoli

   March 3, 2006   

Robert W. Owens

   March 4, 2004   

Bruce D. Rubin

   October 15, 2008   

Michael J. Thomson

   May 30, 2008   

Dennis Zeleny

   January 20, 2009   

 

     

Robert M. Aiken, Jr.*

   February 1, 1996   

Robert H. Campbell*

   February 1, 1996   

Michael H. R. Dingus*

   March 4, 2004   

John G. Drosdick*

   March 4, 2004   

Jack L. Foltz*

   February 1, 1996   

David E. Knoll*

   February 1, 1996   

Deborah M. Fretz*

   September 6, 2001   

Thomas W. Hofmann*

   March 4, 2004   

Joel H. Maness*

   March 4, 2004   

Paul A. Mulholland*

   March 4, 2004   

Rolf D. Naku*

   March 4, 2004   

Alan J. Rothman*

   March 4, 2004   

Malcolm I. Ruddock, Jr.*

   February 1, 1996   

David C. Shanks*

   February 17, 1997   

Sheldon L. Thompson*

   February 1, 1996   

Ross S. Tippin, Jr.*

   March 4, 2004   

Charles K. Valutas*

   March 4, 2004   

 

* In a different position or no longer with the Company.



--------------------------------------------------------------------------------

Director

  

Date of Agreement

    

Robert J. Darnall

   March 4, 2004   

Gary W. Edwards

   May 1, 2008   

Ursula O. Fairbairn

   March 4, 2004   

Thomas P. Gerrity

   March 4, 2004   

Rosemarie B. Greco

   March 4, 2004   

John P. Jones, III

   September 8, 2006   

James G. Kaiser

   March 4, 2004   

R. Anderson Pew

   March 4, 2004   

G. Jackson Ratcliffe

   March 4, 2004   

John W. Rowe

   March 4, 2004   

John K. Wulff

   March 8, 2004   

 

     

Raymond E. Cartledge**

   September 6, 2001   

Robert E. Cawthorn**

   February 1, 1996   

John G. Drosdick**

   March 4, 2004   

Mary J. Evans**

   September 6, 2001   

Robert D. Kennedy**

   September 6, 2001   

Richard H. Lenny**

   February 8, 2002   

Norman S. Matthews **

   September 6, 2001   

William B. Pounds**

   February 1, 1996   

 

** No longer serving on the Board.

 

2